Citation Nr: 1740568	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a notice of disagreement (NOD) was timely filed with respect to an April 2011 rating decision denying entitlement to service connection for anxiety disorder NOS, claimed as posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1968, including service in Vietnam.  His decorations include an Army Combat Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has restyled the Veteran's claim for service connection for anxiety disorder and/or PTSD to more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In April 2017, the Veteran testified in a Board hearing before the undersigned at the RO and the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder will be reopened and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for anxiety disorder NOS was denied in an April 2011 rating decision.  The Veteran was notified of this decision and his appellate rights on May 19, 2011. 

 2.  Correspondence expressing a desire to appeal the April 2011 rating decision was not received by VA from the Veteran or any representative within one year of the mailing of the notification letter on May 19, 2011.

3.  Evidence received since the April 2011 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a timely appeal of the April 2011 rating decision denying service connection for anxiety disorder NOS are not met.  38 U.S.C.A. §§ 5107; 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.200, 20.201, 20.302 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timelines of Notice of Disagreement

As an initial matter, the regulations pertaining to Standard Claims and Appeals Forms were amended during the pendency of this appeal.  However, as those amendments are effective March 24, 2015, and the NOD at issue here was pending prior to that date, the Board will give consideration to the regulations in effect prior to March 24, 2015. 

Appellate review is initiated by filing a NOD in writing and completed by filing a substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).  A NOD must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  38 C.F.R. § 20.201.

Here, the RO denied service connection for anxiety disorder NOS in an April 2011 rating decision.  The letter notifying the Veteran of the adverse decision was mailed to him on May 19, 2011.  He does not dispute that the mailing was properly accomplished or that he did not receive the decision and notice.  No correspondence was received from him or any representative concerning the denial of service connection until July 2012, and no new and material evidence was submitted within one year of the May 19, 2011 notice.   

On July 23, 2012, VA received a letter from the Veteran indicating that he wished to dispute the decision to deny service connection for PTSD.  In an accompanying statement, he indicated that he called VA in February 2012 and made a verbal NOD statement.  He stated that he was advised to file a written notice but that he did not realize at the time that the telephone call was not sufficient to be considered a timely NOD.  In the April 2017 Board hearing, he asserted that he had spoken a Veterans of Foreign Wars (VFW) representative who promised to file his NOD, but did not do so.  He stated that he did not realize at the time that VFW representatives were not representatives of the government.

The Board finds that there was no written communication that can be construed as a NOD filed within one year of the May 19, 2011 notice.  The written NOD was not filed until July 23, 2012, two months after the expiration of the appeal period.  Significantly, telephone calls are insufficient to be considered NODs; rather NODs must be filed in writing.  See 38 C.F.R. § 20.201.  

In sum, the Board cannot find that the Veteran filed a timely NOD as to the April 2011 rating decision that denied service connection for anxiety disorder NOS.  Therefore, this rating decision is final, and the Board has no jurisdiction to address that matter of service connection for an acquired psychiatric disorder unless new and material evidence is received, which will be discussed below.

New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Here, the Veteran first applied for service connection for PTSD in April 2010.  The April 2011 rating decision denied service connection for anxiety disorder NOS.  The rating decision explained that although treatment records showed treatment for PTSD, VA examinations conducted in October 2010 and March 2011 did not show a diagnosis of PTSD.  The examiners did diagnose anxiety disorder NOS, which the RO found was not incurred in or aggravated by the Veteran's service.  As discussed above, he did not timely appeal the April 2011 determination and it became final.

Evidence received in support of his claim to reopen includes an April 2017 letter from the Veteran's VA psychiatrist noting that the Veteran was being treated for chronic PTSD, persistent depressive disorder, and insomnia.  This evidence is new, in that it was not previously of record.  This evidence is also material because it notes current psychiatric diagnoses that were not found on previous examination.  Accordingly, presumed credible, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened. Having reopened the claim, it will be remanded as discussed below.


ORDER

The appeal to establish that the Veteran timely filed a NOD in response to the April 2011 rating decision is denied.

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.


REMAND

Having reopened the claim for service connection for an acquired psychiatric disorder, further development is necessary to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A. 

As discussed above, the Veteran was afforded VA PTSD examinations in October 2010 and March 2011, which showed no diagnosis of PTSD.  A more recent letter from his VA psychiatrist dated in April 2017 indicates that he has current diagnoses of PTSD, persistent depressive disorder, and insomnia.  In light of this evidence that he had current psychiatric disorders not found on previous examination, he should be afforded another opportunity to undergo a VA mental disorders examination to determine the nature and etiology of any current acquired psychiatric disorder.  

An attempt to obtain additional pertinent VA and non-VA clinical records not already incorporated in the claims file should also be made.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from July 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records showing treatment of the relevant disabilities.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Schedule the Veteran for a psychiatric examination to determine the nature and likely etiology of any current acquired psychiatric disorder(s).  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The examiner should note that the Veteran served in combat in Vietnam.  

The examiner should then address the following:

* If the Veteran is diagnosed with PTSD, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is the result of his combat service. 

* If the Veteran is diagnosed with any other psychiatric disorder, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset during service or is otherwise etiologically related to service, to include the Veteran's combat service.

A thorough rationale should be provided for all opinions expressed, including consideration and discussion of previous diagnoses.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Thereafter, readjudicate the issue.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


